Case 8:20-cv-01035-RGK-KK Document 27 Filed 06/08/20 Page 1 of 2 Page ID #:192



  1

  2

  3

  4

  5

  6

  7

  8                                UNITED STATES DISTRICT COURT

  9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 10

 11    STEPHEN S. MILLER,                                Case No. 1:19-cv-01519-NONE-JDP
 12                       Petitioner,                    ORDER GRANTING RESPONDENT’S
                                                         MOTION TO TRANSFER CASE TO THE
 13           v.                                         CENTRAL DISTRICT OF CALIFORNIA
 14    WARDEN OF VALLEY STATE                            ECF No. 19
       PRISON,
 15
                          Respondent.
 16

 17

 18          Petitioner Stephen S. Miller, a state prisoner without counsel, seeks a writ of habeas
 19   corpus under 28 U.S.C. § 2254. ECF No. 10. On May 15, 2020, respondent moved to transfer
 20   this case to the United States District Court for the Central District of California. ECF No. 19.
 21   Respondent has not opposed this motion.
 22          “For the convenience of parties and witnesses, in the interest of justice, a district court
 23   may transfer any civil action to any other district or division where it might have been brought.”
 24   28 U.S.C. § 1404(a). In federal habeas cases, venue is proper in the judicial district where the
 25   petitioner was convicted or the judicial district where petitioner is incarcerated. See 28 U.S.C.
 26   § 2241(d). Here, petitioner challenges a judgment from the Superior Court of California sitting in
 27   Orange County, which is in the Southern Division of the Central District. ECF No. 10 at 2.
 28
                                                         1
Case 8:20-cv-01035-RGK-KK Document 27 Filed 06/08/20 Page 2 of 2 Page ID #:193



  1   Petitioner is currently incarcerated in San Luis Obispo County, which is in the Western Division

  2   of the Central District. ECF No. 10 at 2. Accordingly, venue is proper in either the Southern or

  3   Western Division of the Central District. See id. All events related to petitioner’s claim took

  4   place in the Southern Division of the Central District and all relevant records and witnesses are

  5   located therein. ECF No. 19 at 2. Moreover, the Southern Division of the Central District

  6   adjudicated petitioner’s previous habeas petition, Miller v. Warden, No. 8:10-cv-00428-RGK-SS

  7   (C.D. Cal. Dec. 13, 2011). Therefore, we will grant respondent’s motion and transfer this case to

  8   the Southern Division of the Central District of California for the ease and convenience of the

  9   parties and the court.

 10   Order

 11      1. Respondent’s motion to transfer this case, ECF No. 19, is granted;

 12      2. This action is transferred to the Southern Division of the United States District Court for

 13            the Central District of California; and

 14      3. All future filings shall reference the new case number assigned and shall be filed at:

 15
                                      United States District Court
 16                                   Central District of California
 17                                   Southern Division
                                      411 West 4th Street, Room 1053
 18                                   Santa Ana, CA 92701

 19
      IT IS SO ORDERED.
 20
 21
      Dated:      June 8, 2020
 22                                                      UNITED STATES MAGISTRATE JUDGE

 23
      No. 206.
 24

 25

 26
 27

 28
                                                         2
